J.P.MORGAN

 
CREDIT AGREEMENT
 
dated as of
 
May 3, 2013
 
among
 
FRONTIER COMMUNICATIONS CORPORATION


The LENDERS Party Hereto


JPMORGAN CHASE BANK, N. A.
as Administrative Agent


J.P. MORGAN SECURITIES LLC
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners


CREDIT SUISSE SECURITIES (USA) LLC
as Syndication Agent


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunner


BANK OF AMERICA, N.A.,
as Joint Documentation Agent


and


BARCLAYS BANK PLC
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY SENIOR FUNDING, INC.
THE ROYAL BANK OF SCOTLAND PLC,
as Joint Bookrunners and Joint Documentation Agents

______________________


$750,000,000
______________________


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
   
PAGE
ARTICLE I
     
DEFINITIONS
     
SECTION 1.01
Defined Terms
  1
SECTION 1.02
Terms Generally
  16
SECTION 1.03
Accounting Terms; GAAP
  17      
ARTICLE II
     
THE CREDITS
     
SECTION 2.01
The Commitments
  17
SECTION 2.02
Loans and Borrowings
  18
SECTION 2.03
Requests for Borrowings
  18
SECTION 2.04
Letters of Credit
  19
SECTION 2.05
Funding of Borrowings
  23
SECTION 2.06
Interest Elections
  24
SECTION 2.07
Termination, Reduction and Increase of the Commitments
  25
SECTION 2.08
Repayment and Prepayment of Loans; Evidence of Debt
  27
SECTION 2.09
Fees
  28
SECTION 2.10
Interest
  29
SECTION 2.11
Alternate Rate of Interest
  30
SECTION 2.12
Increased Costs
  30
SECTION 2.13
Break Funding Payments
  32
SECTION 2.14
Taxes
  33
SECTION 2.15
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
  36
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
  38
SECTION 2.17
Defaulting Lenders
  39      
ARTICLE III
     
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01
Organization; Powers; Governmental Approvals
  41
SECTION 3.02
Financial Statements
  42
SECTION 3.03
No Material Adverse Change
  42
SECTION 3.04
Titles to Properties; Possession under Leases
  42
SECTION 3.05
Ownership of Subsidiaries
  43
SECTION 3.06
Litigation; Compliance with Laws
  43
SECTION 3.07
Agreements
  43
SECTION 3.08
Federal Reserve Regulations
  44
SECTION 3.09
Investment Company Act
  44
SECTION 3.10
Use of Proceeds
  44
SECTION 3.11
Tax Returns
  44
SECTION 3.12
No Material Misstatements
  44
SECTION 3.13
Employee Benefit Plans
  44
SECTI0N 3.14
Insurance
  45



 
 

--------------------------------------------------------------------------------

 
 

   
PAGE
ARTICLE IV
     
CONDITIONS
     
SECTION 4.01
Effective Date
  45
SECTION 4.02
Each Credit Event
  46      
ARTICLE V
     
AFFIRMATIVE COVENANTS
     
SECTION 5.01
Existence; Businesses and Properties
  47
SECTION 5.02
Financial Statements, Reports, Etc.
  48
SECTION 5.03
Litigation and Other Notices
  50
SECTION 5.04
Maintaining Records
  50
SECTION 5.05
Use of Proceeds
  50      
ARTICLE VI
     
NEGATIVE COVENANTS
     
SECTION 6.01
Liens, Restrictions on Sales of Receivables
  51
SECTION 6.02
Ownership of the Principal Subsidiaries
  52
SECTION 6.03
Asset Sales
  52
SECTION 6.04
Mergers
  52
SECTION 6.05
Restrictions on Dividends
  52
SECTION 6.06
Transactions with Affiliates
  53
SECTION 6.07
Financial Ratio
  53
SECTION 6.08
Subsidiary Indebtedness
  53      
ARTICLE VII
     
EVENTS OF DEFAULT
     
SECTION 7.01
Events of Default
  54      
ARTICLE VIII
     
AGENCY
     
SECTION 8.01
Administrative Agent
  56
SECTION 8.02
Bookrunners, Etc.
  60


 

 
 

--------------------------------------------------------------------------------

 


   
PAGE
     
ARTICLE IX
     
MISCELLANEOUS
     
SECTION 9.01
Notices
  60
SECTION 9.02
Waivers; Amendments
  61
SECTION 9.03
Expenses; Indemnity; Damage Waiver
  62
SECTION 9.04
Successors and Assigns
  64
SECTION 9.05
Survival
  64
SECTION 9.06
Counterparts; Integration; Effectiveness; Elecontric Execution
  68
SECTION 9.07
Severability
  68
SECTION 9.08
Right of Setoff
  68
SECTION 9.09
Governing Law; Jurisdiction; Etc.
  69
SECTION 9.10
WAIVER OF JURY TRIAL
  69
SECTION 9.11
Headings
  70
SECTION 9.12
Treatment of Certain Information; Confidentiality
  70
SECTION 9.13
USA PATRIOT ACT
  71      
SCHEDULE 1 - Commitments
 
SCHEDULE 2 - Liens
   
SCHEDULE 3 - Subsidiary Indebtedness
       
EXHIBIT A - Form of Assignment and Assumption
 
EXHIBIT B - Form of Opinion of General Counsel to the Borrower
 
EXHIBIT C - Form of Opinion of Special New York Counsel to the Borrower
 
EXHIBIT F-1 - Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Not
Partnerships)
EXHIBIT F-2 - Form of Non-Bank Tax Certificate (For Foreign Lenders That Are
Partnerships)
EXHIBIT F-3 - Form of Non-Bank Tax Certificate (For Foreign Participants That
Are Not Partnerships)
EXHIBIT F-4 - Form of Non-Bank Tax Certificate (For Foreign Participants That
Are Partnerships)
     



 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of May 3, 2013, between FRONTIER COMMUNICATIONS
CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party hereto
and JPMORGAN CHASE BANK, N. A., as Administrative Agent.
 
WHEREAS, the Borrower has requested that the Lenders (as so defined) extend
credit to it in an aggregate principal or face amount not exceeding $750,000,000
(as such amount may be decreased or increased pursuant to the terms of this
Agreement) at any one time outstanding;
 
NOW, THEREFORE, the Lenders are prepared to extend such credit upon the terms
and conditions hereof, and, accordingly, the parties hereto agree as follows:
 
ARTICLE I 

 
DEFINITIONS
 
SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Lender” has the meaning assigned to such term in Section 2.07(e).
 
“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.
 
“Administrative Agent” means JPMorgan Chase Bank, N. A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
 
 
 

--------------------------------------------------------------------------------

 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.17 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Commitment shall be disregarded in the calculation.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below, based upon the Debt Rating of
the Borrower as set forth below:
 
Pricing
Level
Debt Rating of the Borrower
Applicable Rate for ABR Loans
Applicable Rate for Eurodollar Loans
Applicable Rate for Commitment Fee
1
≥  Baa3 / BBB-
0.50%
1.50%
0.250%
2
Ba1 / BB+
0.75%
1.75%
0.350%
3
Ba2 / BB
1.00%
2.00%
0.400%
4
≤ Ba3 / BB-
1.50%
2.50%
0.450%



Initially, the Applicable Rate shall be determined based upon Pricing Level
3.  Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
 
“Asset Exchange” means the exchange or other transfer of telecommunications
assets between or among the Borrower and another Person or other Persons in
connection with which the Borrower would transfer telecommunications assets
and/or other property in consideration of the receipt of telecommunications
assets and/or other property having a fair market value substantially equivalent
to those transferred by the Borrower (as determined in good faith by the
Borrower’s Board of Directors); provided that the principal value of the assets
being transferred to the Borrower shall be represented by telecommunications
assets.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Lender or its direct or
indirect parent company with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower”. has the meaning assigned to such term in the preamble hereto.
 
“Borrowing” means (a) all ABR Loans made or converted on the same date or
(b) Eurodollar Loans of the same Type that have the same Interest Period.
 
“Borrowing Approvals” has the meaning assigned to such term in Section 3.01(b).
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
 
3

--------------------------------------------------------------------------------

 
A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time have been occupied by
Persons who were neither (i) nominated by the board of directors or the
management of the Borrower, nor (ii) appointed by directors so nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case relating to Basel III, shall in the
case of each of the foregoing clauses (i) and (ii), be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, issued or implemented.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 1 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $750,000,000.
 
“Commitment Termination Date” means the date that is three years and six
calendar months after the Effective Date (or, if there is no numerically
corresponding date to the Effective Date in the month that in the sixth month
after the three year anniversary of the Effective Date, the last day of such
calendar month); provided that if such date is not a Business Day then the
“Commitment Termination Date” shall be the immediately preceding Business Day.
 
“Companies” has the meaning assigned to such term in Section 5.02(a).
 
 
4

--------------------------------------------------------------------------------

 
“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period, the sum of (i) operating income for such period (excluding
integration and restructuring costs)  plus (ii) to the extent resulting in
reductions in such operating income for such period, (a) depreciation and
amortization expense for such period and (b) the amount of non-cash charges for
such period minus (iii) to the extent resulting in increases in such operating
income for such period, the non-cash gains for such period, all determined on a
consolidated basis in accordance with GAAP.  For any period of calculation,
“Consolidated EBITDA” shall be adjusted to give pro forma effect to any Material
Transaction, as determined reasonably and in good faith by a Financial Officer,
during the period of calculation as if such Material Transaction occurred on the
first day of such period of calculation, provided that such pro forma
calculations shall only include such adjustments as (1) are permitted under
Regulation S-X of the Securities and Exchange Commission or (2)(a) are
reasonably identifiable and factually supportable, in each case as determined in
good faith by the Borrower, and expected by the Borrower to be realized within
12 months after any Material Transaction and (b) do not in the aggregate exceed
10% of Consolidated EBITDA for such period prior to giving effect to such
adjustments.  As used in this definition, “Material Transaction” means any
acquisition or disposition outside the ordinary course of business of any
property or assets that (x) constitute assets comprising all or substantially
all of an operating unit of a business or equity interests of a Person
representing a majority of the ordinary voting power or economic interests in
such Person that are represented by all its outstanding capital stock and (y)
involves aggregate consideration in excess of $50,000,000.
 
“Consolidated Net Worth” means, as at any date of determination, the
consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries, including redeemable preferred securities where the redemption
date occurs after the Commitment Termination Date, mandatorily redeemable
convertible or exchangeable preferred securities, mandatorily convertible or
exchangeable Indebtedness (or Indebtedness subject to mandatory forward purchase
contracts for equity or similar securities) and minority equity interests in
other persons, as determined on a consolidated basis in conformity with GAAP
consistently applied.
 
“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by the Nationally Recognized Ratings Agencies (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 4 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
higher than the Pricing Level of the lower Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if the Borrower does not have
any Debt Rating, Pricing Level 4 shall apply.
 
 
5

--------------------------------------------------------------------------------

 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
 
“Default” means any event or condition which, upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
 
“Defaulting Lender” means any Lender (a) that has failed to fund any portion of
its Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of Lender’s good
faith determination that a condition precedent to funding (specifically
identified and supported by facts) has not been satisfied, (b) that has notified
the Borrower, the Administrative Agent, the Issuing Bank or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, (c) that
has failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, unless such failure is the
result of a good faith determination that a condition precedent to funding
(specifically identified and supported by facts) has not been satisfied, (d)
that has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount (other than a de minimis amount) required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute or (e) if a Bankruptcy Event has occurred with respect
to such Lender (or any holding company parent of such Lender).
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all national, federal, state, provincial, municipal
or local laws, statutes, ordinances, orders, judgments, decrees, injunctions,
writs, policies and guidelines (having the force of law), directives, approvals,
notices, rules and regulations and other applicable laws relating to
environmental or occupational health and safety matters, including those
relating to the Release or threatened Release of Specified Substances and to the
generation, use, storage or transportation of Specified Substances, each as in
effect as of the date of determination.
 
 
6

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA.
 
“ERISA Termination Event” means (i) a “Reportable Event” described in
Section 4043 of ERISA (other than a “Reportable Event” not subject to the
provision for 30-day notice to the PBGC under such regulations), or (ii) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceeding to terminate a Plan
by the PBGC or (v) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any Tax in the nature of the branch profits tax under Section
884(a) of the Code that is imposed by any jurisdiction described in clause (a),
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(b)), any U.S. federal withholding Tax
that is imposed on amounts payable to such Foreign Lender pursuant to any Law in
effect at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.14(a), (d) Taxes attributable to a
Lender or other recipient’s failure to comply with Section 2.14(e), and (e) any
U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means the Credit Agreement dated as of March 23,
2010, among the Borrower, the lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent, as in effect on the date hereof.
 
 
7

--------------------------------------------------------------------------------

 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (provided that such code section is
substantively comparable and no material more onerous to comply with, as
compared to the current version).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” of any Person means the President, Chief Financial Officer,
Chief Executive Officer, Vice President - Finance, Executive Vice President,
Chief Accounting Officer, Treasurer or Controller of such corporation.  Any
document delivered hereunder that is signed by a Financial Officer shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of the Borrower and such Financial Officer shall be conclusively
presumed to have acted on behalf of the Borrower.
 
“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Approval” means any authorization, consent, order, approval,
license, franchise, lease, ruling, tariff, rate, permit, certificate, exemption
of, or filing or registration with, any Governmental Authority.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
 
8

--------------------------------------------------------------------------------

 
“Guaranty Agreement” means, collectively, each Guarantee executed and delivered
pursuant to Section 6.08(a).
 
“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition prior to the first public announcement or disclosure
relating to such Target Acquisition.  As used in this definition, the term
“Target Acquisition” means any transaction, or any series of related
transactions, by which the Borrower and/or any of its Subsidiaries is to
directly or indirectly (i) acquire any ongoing business or all or substantially
all of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, (ii) acquire (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of a Person which have ordinary
voting power for the election of directors or (iii) otherwise acquire control of
a more than 50% ownership interest in any such Person.
 
“Increased Commitment Date” has the meaning assigned to such term in Section
2.07(e).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than customer deposits made in the ordinary course of business), (b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current trade
payables, expense accruals and deferred compensation items arising, in each
case, in such Person’s ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, provided that if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause (f)
shall be equal to the lesser of the amount of the obligations of the holder of
such obligations and the fair market value of the assets of such Person that
secure such obligations, (g) all Capital Lease Obligations of such Person, (h)
all obligations of such Person in respect of Swap Contracts (except to the
extent such obligations are used as a bona fide hedge of other Indebtedness of
such Person), provided the amount of such obligations shall be deemed to be the
net termination obligations of such Person thereunder calculated as if such Swap
Contracts were terminated on such date of calculation (but such net termination
shall not be less than zero for purposes of this definition), (i) all
obligations of such Person as an account party in respect of letters of credit
and bankers’ acceptances (except to the extent any such obligations are incurred
in support of other obligations constituting Indebtedness of such Person and
other than, to the extent  reimbursed if drawn, letters of credit in support of
ordinary course performance obligations), and (j) all Guarantees of such Person
in respect of any of the foregoing; provided that the term Indebtedness shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business.
 
 
9

--------------------------------------------------------------------------------

 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.
 
“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Loan initially shall be the date on
which such Loan is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Loan.
 
 
10

--------------------------------------------------------------------------------

 
“Issuing Bank” means JPMorgan Chase Bank, N. A., in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(j).  The Issuing Bank may, in its good faith discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“Joint Lead Arrangers” means the entities identified as such on the cover of
this Agreement.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 1, any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption and any
“Additional Lender” pursuant to Section 2.07(e), other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
 
“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Total Indebtedness as of such day to (b) Consolidated EBITDA for the four
consecutive fiscal quarters ending on such day.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page on such screen) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits in the London interbank market with a maturity comparable to
such Interest Period.  In the event that such rate does not appear on such page
(or on any such successor or substitute page), the “LIBO Rate” shall be
determined by reference to such other publicly available service for displaying
interest rates for Dollar deposits in the London interbank market as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which Dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
 
11

--------------------------------------------------------------------------------

 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease, or title retention agreement relating to such asset and (c) in the case
of securities, any purchase option, call, or similar right of a third party with
respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, the Ratings Agency Letter
Agreement, any Guaranty Agreement and each note issued pursuant to Section
2.08(f).
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin Regulations” means Regulations T, U and X of the Board.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and the Subsidiaries taken as a whole.
 
“Material Transaction” has the meaning assigned to such term in the definition
of Consolidated EBITDA.
 
“Maximum Priority Amount” shall mean, at any time, the sum of (a) 10% of the
value of the consolidated total assets of the Borrower and (b) 20% of the sum of
the total consolidated current assets and net property, plant and equipment of
the Borrower, in each case, as shown on, or computed from, the most recent
quarterly or annual consolidated balance sheet of the Borrower delivered by the
Borrower pursuant to Section 5.02(a) or 5.02(b).
 
“Nationally Recognized Ratings Agency” means each ratings agency determined in
accordance with the Ratings Agency Letter Agreement.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
 
12

--------------------------------------------------------------------------------

 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” means any Person to whom a participation is sold as permitted by
clause (d) of Section 9.04.
 
“Participant Register” has the meaning set forth in Section 9.04(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any pension plan (including a multiemployer plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code which is maintained
for or to which contributions are made for employees of the Borrower or any
ERISA Affiliate.
 
“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent, at its principal office in New York, New York as
its prime lending rate.  Any change in the interest rate resulting from a change
in the Prime Rate shall become effective as of 12:01 a.m. of the Business Day on
which each change in the Prime Rate is announced by the Administrative
Agent.  The prime lending rate is a reference rate used by the Administrative
Agent in determining interest rates on certain loans and is not intended to be
the lowest rate of interest charged on any extension of credit to any
debtor.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below its prime lending rate.
 
“Principal Subsidiary” means any Subsidiary of the Borrower whose Consolidated
Tangible Assets comprise in excess of 10% of the Consolidated Tangible Assets of
the Borrower and its consolidated Subsidiaries as of the date hereof or at any
time hereafter.
 
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
 
“Ratings Agency Letter Agreement” means that certain ratings agency letter
agreement, dated as of the Effective Date, by and between the Borrower and the
Administrative Agent.
 
“Register” has the meaning set forth in Section 9.04(c).
 
 
13

--------------------------------------------------------------------------------

 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
representing more than 50% of the aggregate Revolving Credit Exposures at such
time or, at any time when there are no Revolving Credit Exposures outstanding,
Lenders having Commitments representing more than 50% of the sum of the total
Commitments at such time; provided that the Revolving Credit Exposures and
Commitments of any Defaulting Lender shall be disregarded for all purposes of
this definition for so long as such Lender is a Defaulting Lender.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
“Securitization Transaction” means (a) any transfer of accounts receivable or
interests therein (i) to a trust, partnership, corporation or other entity
(other than a Subsidiary), which transfer or pledge is funded by such entity in
whole or in part by the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable or interests in accounts
receivable, or (ii) directly to one or more investors or other purchasers (other
than any Subsidiary), or (b) any transaction in which the Borrower or a
Subsidiary incurs Indebtedness secured principally by Liens on accounts
receivable.  The “amount” of any Securitization Transaction shall be deemed at
any time to be (A) in the case of a transaction described in clause (a) of the
preceding sentence, the aggregate uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction, net of any such
accounts receivable that have been written off as uncollectible, and (B) in the
case of a transaction described in clause (b) of the preceding sentence, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
accounts receivable incurred pursuant to such Securitization Transaction.
 
 
14

--------------------------------------------------------------------------------

 
“Specified Substance” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal fluid, any flammable substances or explosives, any radioactive
materials, any hazardous wastes or substances, any toxic wastes or substances or
(B) other materials or pollutants that, in the case of both (A) and (B),
(1) pose a hazard to the property of the Borrower or any of its Subsidiaries or
any part thereof or to persons on or about such property or to any other
property that may be affected by the Release of such materials or pollutants
from such property or any part thereof or to persons on or about such other
property or (2) cause such property or such other property to be in violation of
any Environmental Law; (iii) asbestos, urea formaldehyde foam insulation,
toluene, polychlorinated biphenyls and any electrical equipment which contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of fifty parts per million; and (iv) any sound, vibration, heat,
radiation or other form of energy and any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled, or held by the parent, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  Unless otherwise indicated, all references in this Agreement to
“Subsidiaries” shall be construed as references to Subsidiaries of the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
15

--------------------------------------------------------------------------------

 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as reasonably determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
 
“Syndication Agent” means the entity identified as such on the cover of this
Agreement.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as of
such date, in the amount and only to the extent that such Indebtedness would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP minus the amount of the cash and cash equivalents of the
Borrower and its consolidated Subsidiaries in excess of $50,000,000 that would
be reflected on such balance sheet.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
SECTION 1.02 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
 
16

--------------------------------------------------------------------------------

 
SECTION 1.03 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that (a) the
effects of any changes to FASB ASC 840 after the Effective Date shall be
disregarded and (b) other than in respect of any change to FASB ASC 840 after
the Effective Date, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  To enable the ready and consistent determination of compliance with
the covenants set forth in Article VI, the Borrower will not change the last day
of its fiscal year from December 31, or the last days of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30,
respectively.
 
ARTICLE II 

 
THE CREDITS
 
SECTION 2.01 The Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.
 
 
17

--------------------------------------------------------------------------------

 
SECTION 2.02 Loans and Borrowings.
 
(a) Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  The
amounts payable at any time hereunder shall be a separate and independent debt
of the Borrower to each Lender and each Lender shall be entitled to protect and
enforce its rights under this Agreement and the other Loan Documents, and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceedings for such purpose.
 
(b) Type of Loans.  Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or of Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
(c) Minimum Amounts; Limitation on Number of Borrowings.  Each Borrowing shall
be in an aggregate amount of $10,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Eurodollar Borrowings outstanding.
 
(d) Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurodollar Borrowing) any Borrowing if the Interest
Period requested therefor would end after the Commitment Termination Date.
 
SECTION 2.03 Requests for Borrowings.
 
(a) Notice by the Borrower.  To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable.
 
(b) Content of Borrowing Requests.  Each Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
 
18

--------------------------------------------------------------------------------

 
(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
 
(c) Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
(d) Failure to Elect.  If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
 
SECTION 2.04 Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Bank to issue, at any time and from time to time during the Availability Period,
Letters of Credit for its own account in such form as is acceptable to the
Administrative Agent and the Issuing Bank in its reasonable
determination.  Letters of Credit issued hereunder shall constitute utilization
of the Commitments.
 
(b) Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(c) Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (A) (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that) immediately after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $50,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total
Commitments, and (B) the Issuing Bank shall not have received written notice
from the Administrative Agent (at the request of the Required Lenders) at least
one Business Day prior to the requested date of issuance, amendment, renewal or
extension that one or more of the conditions contained in Section 4.02 shall not
be satisfied with respect thereto.
 
 
19

--------------------------------------------------------------------------------

 
(d) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit and (ii) the date that is five Business
Days prior to the Commitment Termination Date; provided, that a Letter of Credit
may provide for the automatic renewal thereof for additional one-year periods
(but shall in no event extend beyond the date referred to in clause (ii) above).
 
(e) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Bank, and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Lender acknowledges and agrees that its obligation to
acquire participations and fund ABR Loans pursuant to this sentence of this
clause (e) and the next sentence hereof in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.
 
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank promptly upon the request of the Issuing
Bank at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any
reason.  Each such payment shall be deemed to be an ABR Loan by such Lender and
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each such payment shall be made in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that the Lenders have made payments pursuant
to this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.
 
(f) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 3:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time.  If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof.  The
Borrower’s obligations under this clause (f) shall be satisfied to the extent of
the making of ABR Loans under clause (e) above.
 
 
20

--------------------------------------------------------------------------------

 
(g) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.
 
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination, and that:
 
(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
 
21

--------------------------------------------------------------------------------

 
(ii) the Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
 
(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
 
(h) Disbursement Procedures.  The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(i) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement (including through the making of ABR
Loans as contemplated above), when due pursuant to paragraph (f) of this
Section, then Section 2.10(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for account of the Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for account of such Lender to the
extent of such payment.
 
(j) Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(k) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing more than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent, which
account may be a “securities account” (within the meaning of Section 8-501 of
the Uniform Commercial Code as in effect in the State of New York), in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense (provided that absent the Borrower’s express written agreement,
the only such investments will be in cash equivalent investments), such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
100% of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower (together with all interest or profits, if any, thereon) within
three Business Days after all Events of Default have been cured or waived.
 
SECTION 2.05 Funding of Borrowings.
 
(a) Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (i) 12:00 noon, New York City time, in the case of a Eurodollar
Borrowing, and (ii) 3:00 p.m., New York City time, in the case of an ABR
Borrowing, in each case to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower agreed between
the Borrower and the Administrative Agent; provided that ABR Borrowings made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f)
shall be remitted by the Administrative Agent to the Issuing Bank.
 
(b) Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to (i) the proposed date of any
Eurodollar Borrowing or
 
 
23

--------------------------------------------------------------------------------

 
(ii) in the case of any proposed ABR Borrowing, 3:00 p.m., New York City time,
on the proposed date of such ABR Borrowing, that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
SECTION 2.06 Interest Elections.
 
(a) Elections by the Borrower.  The Loans comprising each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Borrowing, may elect the
Interest Period therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
 
(b) Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such Interest Election Request shall
be irrevocable.
 
(c) Content of Interest Election Requests.  Each Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
 
24

--------------------------------------------------------------------------------

 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
 
(d) Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e) Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Eurodollar Borrowing is repaid as provided herein, the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.
 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.
 
SECTION 2.07 Termination, Reduction and Increase of the Commitments.
 
(a) Scheduled Termination.  Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.
 
(b) Voluntary Termination or Reduction.  The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each partial
reduction of the Commitments shall be in an amount that is $10,000,000 or a
larger multiple of $1,000,000 and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, the total Revolving Credit Exposures
would exceed the total Commitments.
 
(c) Notice of Voluntary Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or another transaction (such as a change of control
transaction) or other incurrence of Indebtedness, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
 
 
25

--------------------------------------------------------------------------------

 
(d) Effect of Termination or Reduction.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
 
(e) Increase of Commitments.  The Borrower shall have the right at any time to
increase the aggregate Commitments hereunder to the extent that the sum of the
aggregate Commitments hereunder (after giving effect to such increase) do not
exceed $850,000,000 by adding to this Agreement one or more other lenders, which
may include any Lender (each such lender an “Additional Lender”) with the
approval of the Administrative Agent (not to be unreasonably withheld), each of
which Additional Lenders shall have entered into an agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
pursuant to which such Additional Lender shall undertake a Commitment (if any
such Additional Lender is a Lender, its Commitment shall be in addition to such
Lender’s Commitment hereunder) which such Commitment shall be in an amount at
least equal to $10,000,000 or a larger multiple of $1,000,000, and upon the
effectiveness of such agreement (the date of the effectiveness of any such
agreement being hereinafter referred to as the “Increased Commitment Date”) such
Additional Lender shall thereupon become a “Lender” for all purposes of this
Agreement.
 
Notwithstanding the foregoing, the increase in the aggregate Commitments
hereunder pursuant to this Section 2.07(e) shall not be effective unless:
 
(i) the Borrower shall have given the Administrative Agent notice of any such
increase at least 10 days prior to any such Increased Commitment Date;
 
(ii) no Default shall have occurred and be continuing on the Increased
Commitment Date (both immediately prior to and after giving effect to the
increase in Commitments on the Increased Commitment Date);
 
(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion; and
 
(iv) if any Loan or Letter of Credit shall be outstanding, the Borrower shall
have borrowed Loans from each of the Additional Lenders on the Increased
Commitment Date, and the Additional Lenders shall have made Loans to the
Borrower (in the case of Eurodollar Loans, with Interest Period(s) ending on the
date(s) of any then outstanding Interest Period(s)) and shall be deemed to have
acquired participations in any outstanding Letters of Credit, and
(notwithstanding the provisions of Section 2.15 requiring that borrowings and
prepayments be made ratably in accordance with the principal amounts of the
Loans held by the Lenders) the Borrower in coordination with the Administrative
Agent shall have taken such actions, including, if necessary, prepaying Loans
held by the other Lenders (together with accrued interest thereon and any
amounts owing pursuant to Section 2.13 as a result of such payment) in such
amounts as may be necessary so that after giving effect to such Loans, purchases
and prepayments the Loans (and Interest Period(s) of Eurodollar Loan(s)) and the
LC Exposure shall be held by the Lenders pro rata in accordance with the
respective amounts of their Commitments (as so increased) and, in that
connection, the Issuing Bank shall be deemed to have released any Lenders so
deemed to have sold participations in outstanding Letters of Credit on the date
of such replacement from such sold participation.
 
 
26

--------------------------------------------------------------------------------

 
Promptly following any increase of Commitments pursuant to this Section 2.07(e),
the Administrative Agent shall provide notice thereof to each of the
Lenders.  Without limiting the Obligations of the Borrower provided for in this
Section 2.07, the Administrative Agent and the Lenders agree that they will use
commercially reasonable efforts to attempt to minimize the costs of the type
referred to in Section 2.13 that the Borrower would otherwise incur in
connection with an increase of the Commitments.
 
SECTION 2.08 Repayment and Prepayment of Loans; Evidence of Debt.
 
(a) Repayment and Prepayment.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Loans on the Commitment Termination Date.  The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to the requirements of this Section.
 
(b) Manner of Payment.  Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent of such selection and payment (i) in the
case of payment of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of such payment or (ii) in the
case of payment of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of such payment; provided that each simultaneous repayment or
prepayment of ABR and Eurodollar Borrowings shall be applied, first, to pay any
outstanding ABR Borrowings and, second, to other Borrowings in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first).  Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.  Each such notice shall be irrevocable and shall specify the
repayment or prepayment date and the principal amount of each Borrowing or
portion thereof to be repaid or prepaid; provided that, if such notice is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial repayment or prepayment of any
Borrowing shall be in an aggregate amount of $5,000,000 or a larger multiple of
$1,000,000.  Repayments and Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.10.
 
 
27

--------------------------------------------------------------------------------

 
(c) Maintenance of Records by Lenders.  Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
 
(d) Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records (including the Register maintained pursuant to
Section 9.04(c)) in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and each Interest Period therefor, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.
 
(e) Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section (including the Register maintained pursuant
to Section 9.04(c)) shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such records or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(f) Promissory Notes.  Any Lender may request that Loans made by it be evidenced
by a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
 
SECTION 2.09 Fees.
 
(a) Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of the Commitment of such Lender during
the period from and including the Effective Date to but excluding the date such
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
each Quarterly Date and on the date the Commitments terminate, commencing on the
first such date to occur after the Effective Date.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of computing commitment fees, the Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Loans and LC
Exposure of such Lender.
 
(b) Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Rate applicable to interest on Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
 
28

--------------------------------------------------------------------------------

 
(c) Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
 
(d) Payment of Fees.  All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.
 
SECTION 2.10 Interest.
 
(a) ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
 
(b) Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to  the Adjusted LIBO Rate for the Interest
Period for such Borrowing plus the Applicable Rate.
 
(c) Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to 2% plus the Alternate Base Rate.
 
(d) Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.
 
 
29

--------------------------------------------------------------------------------

 
(e) Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11 Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and such Borrowing (unless prepaid)
shall be continued as, or converted to, an ABR Borrowing and, (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
SECTION 2.12 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;
 
(ii) change the basis of taxation of payments to such Lender or the Issuing Bank
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.14 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Bank); or
 
 
30

--------------------------------------------------------------------------------

 
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), in each case by an amount reasonably deemed by such Lender to be
material, then, upon request of such Lender or the Issuing Bank, the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any,
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount due hereunder within 15 days after
receipt of any such certificate.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 120 days prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower in writing
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).
 
 
31

--------------------------------------------------------------------------------

 
(e) Termination or Assignment.  If any Lender shall have delivered a notice or
certificate pursuant to paragraph (c) above, the Borrower shall have the right,
at its own expense, upon notice to such Lender and the Administrative Agent, to
require such Lender to (i) terminate its Commitment or (ii) transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all or a portion of its interest, rights and obligations under
this Agreement to another financial institution (which must be reasonably
acceptable to the Administrative Agent) which shall assume such obligations;
provided that (A) no such termination or assignment shall conflict with any law,
rule, or regulation or order of any Governmental Authority and (B) the Borrower
or the assignee, as the case may be, shall pay to the affected Lender in
immediately available funds on the date of such termination or assignment the
principal of and interest accrued to the date of payment on the Loans made by it
hereunder and all other amounts accrued for its account or owed to it hereunder
(including under Section 2.13).
 
SECTION 2.13 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(b) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.16(b) of any
Eurodollar Loan other than on the last day of the Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for its loss,
cost and expense (excluding lost profits) attributable to such event.  In the
case of a  Eurodollar Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount reasonably determined by such Lender
to be equal to the excess, if any, of (i) the amount of interest that such
Lender would pay for a deposit equal to the principal amount of such Loan for
the period from the date of such payment, conversion, failure or assignment to
the last day of the Interest Period for such Loan (or, in the case of a failure
to borrow, convert or continue, the duration of the Interest Period that would
have resulted from such borrowing, conversion or continuation) if the interest
rate payable on such deposit were equal to the Adjusted LIBO Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for Dollar deposits from other banks in
the eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
due hereunder within 15 days after receipt of any such certificate.
 
 
32

--------------------------------------------------------------------------------

 
SECTION 2.14 Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes, provided that if the Borrower or
other applicable withholding agent shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct and withhold any Taxes, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
shall be increased by the Borrower as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Bank, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made.
 
(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes payable by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document and any Other taxes payable by the Administrative Agent, such Lender or
the Issuing Bank (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) (i) Each Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax (including backup withholding Tax) under the law of
the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to any payment under
any Loan Document shall deliver to the Borrower and the Administrative Agent at
any time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation as may be prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent to permit such payments to be made without such withholding Tax or at a
reduced rate.
 
 
33

--------------------------------------------------------------------------------

 
(ii) Without limiting the generality of the foregoing, any Foreign Lender or
Issuing Bank shall, to the extent it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
or Issuing Bank becomes a party under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender or Issuing Bank is legally eligible to do so),
whichever of the following is applicable:
 
(I)           duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States is a party,
 
(II)           duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),
 
(III)           in the case of a Foreign Lender or Issuing Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate, in substantially the form of Exhibit F-1, or any other
form approved by the Administrative Agent, to the effect that such Foreign
Lender or Issuing Bank is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Foreign Lender’s or Issuing Bank’s conduct of a U.S. trade
or business and (y) duly completed copies of Internal Revenue Service Form
W-8BEN (or any successor forms),
 
(IV)           to the extent a Foreign Lender or Issuing Bank is not the
beneficial owner (for example, where the Foreign Lender or Issuing Bank is a
partnership, or a participating Lender granting a typical participation), an
Internal Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, a
certificate in substantially the form of Exhibit F-2, Exhibit F-3 or Exhibit
F-4, as applicable, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender or Issuing
Bank is a partnership (and not a participating Lender) and one or more partners
of such Foreign Lender or Issuing Banks are claiming the portfolio interest
exemption, such Foreign Lender or Issuing Bank shall provide a certificate, in
substantially the form of Exhibit F-3, on behalf of such beneficial owner(s) (in
lieu of requiring each beneficial owner to provide such certificate);
 
(V)           any other form prescribed by applicable laws as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the applicable Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made; and
 
 
34

--------------------------------------------------------------------------------

 
(VI)           if a payment made to a Lender or Issuing Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
 
(iii) Each Foreign Lender or Issuing Bank shall, from time to time after the
initial delivery by such Foreign Lender or Issuing Bank of the forms described
above, whenever a lapse in time or change in such Lender’s or Issuing Bank’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Foreign Lender or Issuing Bank, together
with any other certificate or statement of exemption required in order to
confirm or establish such Foreign Lender’s or Issuing Bank’s status or that such
Foreign Lender or Issuing Bank is entitled to an exemption from or reduction in
any applicable withholding tax or (2) notify Administrative Agent and the
Borrower of its inability to deliver any such forms, certificates or other
evidence.
 
(iv) Any Lender or Issuing Bank that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Person becomes a
party under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the Borrower or the Administrative Agent),
duly executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to U.S. federal backup withholding.
 
(f) If the Administrative Agent, a Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential in its reasonable discretion) to the Borrower or any
other Person.
 
 
35

--------------------------------------------------------------------------------

 
SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a) Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.12, Section 2.13 or
Section 2.14, or otherwise), or under any other Loan Document (except to the
extent otherwise provided therein), prior to 2:00 pm, New York City time, on the
date when due, in immediately available funds, without setoff or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at the
address provided pursuant to Section 9.01, except as otherwise expressly
provided in the relevant Loan Document and except payments to be made directly
to the Issuing Bank as expressly provided herein and payments pursuant to
Section 2.12, Section 2.13, Section 2.14 and Section 9.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in Dollars.
 
(b) Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
(c) Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing shall be made from the Lenders, each payment of
commitment fee under Section 2.09 shall be made for account of the Lenders, and
each termination or reduction of the amount of the Commitments under
Section 2.07 shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (ii) each
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of  Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on  Loans by the Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.
 
 
36

--------------------------------------------------------------------------------

 
(d) Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
(e) Payments by the Borrower; Presumptions by the Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
 
37

--------------------------------------------------------------------------------

 
(f) Certain Deductions by the Administrative Agent.  If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(e),
Section 2.05 or Section 2.15(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or Section 2.14, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
2.12, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender becomes a Defaulting Lender, or if any Lender
shall withhold its consent to any amendment to this Credit Agreement that
requires the consent of all the Lenders or each affected Lender and that has
been consented to by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.04), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
 
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.13) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
 
38

--------------------------------------------------------------------------------

 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv) such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 2.16, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Notes issued in
respect of such Lender’s Loans; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.
 
SECTION 2.17 Defaulting Lenders.
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a);
 
(b) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
 
(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:
 
(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrower against such Defaulting Lender, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;
 
 
39

--------------------------------------------------------------------------------

 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.17(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.17(c), then the fees otherwise payable to the Defaulting Lender
pursuant to Section 2.09(b) shall be allocated among the non-Defaulting Lenders
in accordance with such non-Defaulting Lenders’ Applicable Percentages; and
 
(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.17(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all commitment fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;
 
(d) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.17(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.17(c)(i) (and Defaulting Lenders shall not
participate therein); and
 
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15(d) but
excluding Section 2.16(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Bank, to be
held in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Letter of Credit, (iv)
fourth, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
 
 
40

--------------------------------------------------------------------------------

 
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III 

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and each of the Lenders that:
 
SECTION 3.01 Organization; Powers; Governmental Approvals.
 
(a) The Borrower and each Principal Subsidiary (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and (iii) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not have a Material Adverse Effect.  The
Borrower’s execution, delivery and performance of the Loan Documents are within
its corporate powers, have been duly authorized by all necessary action and do
not violate or create a default under (A) applicable law, (B) its constituent
documents, or (C) any contractual provision binding upon it, except to the
extent (in the case of violations or defaults described under clauses (A) or
(C)) such violation or default would not reasonably be expected to result in a
Material Adverse Effect and would not have an adverse effect on the validity,
binding effect or enforceability of this Agreement or any other Loan Documents
and would not materially adversely affect any of the rights of the
Administrative Agent or any Lender under or in connection with this Agreement or
any other Loan Documents.  Each of the Loan Documents constitutes the legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the rights of creditors generally and general principles of equity,
including an implied covenant of good faith and fair dealing).
 
 
41

--------------------------------------------------------------------------------

 
(b) Except for (i) any Governmental Approvals required in connection with any
Borrowings (such approvals being “Borrowing Approvals”) and (ii) any
Governmental Approvals the failure to obtain which could not reasonably be
expected to result in a Material Adverse Effect or affect the validity or
enforceability of this Agreement or any other Loan Document, all Governmental
Approvals required in connection with the execution and delivery by the Borrower
of this Agreement and the other Loan Documents and the performance by the
Borrower of its obligations hereunder and thereunder have been, and, prior to
the time of any Borrowing, all Borrowing Approvals will be, duly obtained, are
(or, in the case of Borrowing Approvals, will be) in full force and effect
without having been amended or modified in any manner that may impair the
ability of the Borrower to perform its obligations under this Agreement, and are
not (or, in the case of Borrowing Approvals, will not be) the subject of any
pending appeal, stay or other challenge.
 
SECTION 3.02 Financial Statements.  The Borrower has furnished its most recent
filings with the Securities and Exchange Commission on Forms 10-K and
10-Q.  Such Forms 10-K and 10-Q do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make any statement
therein, in light of the circumstances under which it was made, not
misleading.  Each of the financial statements in such Forms 10-K and 10-Q has
been, and each of the most recent financial statements to be furnished pursuant
to Section 5.02 will be, prepared in accordance with GAAP applied consistently
with prior periods, except as therein noted and except for changes in FASB ASC
840, and fairly presents or will fairly present in all material respects the
consolidated financial position of the Borrower and its Subsidiaries as of the
date thereof and the results of the operations of the Borrower and its
Subsidiaries for the period then ended.
 
SECTION 3.03 No Material Adverse Change.  Since the date of the Borrower’s most
recent financial statements contained in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2012, there has been no material adverse change
in, and there has occurred no event or condition which is likely to result in a
material adverse change in, the financial condition, results of operations,
business, assets or operations of the Borrower and the Subsidiaries taken as a
whole (it being understood that the consummation of an Asset Exchange shall not
constitute such a material adverse change).
 
SECTION 3.04 Titles to Properties; Possession Under Leases.
 
(a) To the best of the Borrower’s knowledge, each of the Borrower and the
Principal Subsidiaries has good and marketable title to, or valid leasehold
interests in, or other rights to use or occupy, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.  All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.01.
 
(b) Each of the Borrower and the Principal Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect, except where such failure to comply or maintain
such leases in full force and effect would not have a Material Adverse
Effect.  Each of the Borrower and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases except where such failure
would not have a Material Adverse Effect.
 
 
42

--------------------------------------------------------------------------------

 
SECTION 3.05 Ownership of Subsidiaries.  The Borrower owns, free and clear of
any Lien (other than Liens expressly permitted by Section 6.01), all of the
issued and outstanding shares of common stock of each of the Principal
Subsidiaries.
 
SECTION 3.06 Litigation; Compliance with Laws.
 
(a) There is no action, suit, or proceeding, or any governmental investigation
or any arbitration, in each case pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries or any material
property of any thereof before any court or arbitrator or any governmental or
administrative body, agency, or official which (i) challenges the validity of
this Agreement or any other Loan Document, (ii) may reasonably be expected to
have a material adverse effect on the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Document or on the rights
of or benefits available to the Lenders under this Agreement or any other Loan
Document or (iii) except as disclosed in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2012, may reasonably be expected to
have a Material Adverse Effect.
 
(b) Neither the Borrower nor any of the Subsidiaries is in violation of any law,
rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to result in a Material Adverse Effect.
 
(c) Except as set forth in or contemplated by the financial statements or other
reports referred to in Section 3.02, (i) the Borrower and each of its
Subsidiaries have complied with all Environmental Laws, except to the extent
that failure to so comply is not reasonably likely to have a Material Adverse
Effect, (ii) neither the Borrower nor any of its Subsidiaries has failed to
obtain, maintain or comply with any permit, license or other approval under any
Environmental Law, except where such failure is not reasonably likely to have a
Material Adverse Effect, (iii) neither the Borrower nor any of its Subsidiaries
has received notice of any failure to comply with any Environmental Law or
become subject to any liability under any Environmental Law, except where such
failure or liability is not reasonably likely to have a Material Adverse Effect,
(iv) no facilities of the Borrower or any of its Subsidiaries are used to manage
any Specified Substance in violation of any law, except to the extent that such
violations, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect, and (v) the Borrower is aware of no events,
conditions or circumstances involving any Release of a Specified Substance that
is reasonably likely to have a Material Adverse Effect.
 
SECTION 3.07 Agreements.
 
(a) Neither the Borrower nor any of the Subsidiaries is a party to any agreement
or instrument or subject to any corporate restriction that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect.
 
 
43

--------------------------------------------------------------------------------

 
(b) Neither the Borrower nor any of the Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.08 Federal Reserve Regulations.  No part of the proceeds of the Loans
will be used, whether directly or indirectly, and whether immediately,
incidentally, or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.
 
SECTION 3.09 Investment Company Act.  Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.10 Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes, including working capital and
Securitization Transactions permitted hereunder as well as one or more
acquisitions or Asset Exchanges; provided that no such proceeds shall be used
(i) to make any Restricted Payment or (ii) directly or indirectly in connection
with any Hostile Acquisition.
 
SECTION 3.11 Tax Returns.  Each of the Borrower and each of the Subsidiaries has
filed or caused to be filed all Federal, state and local and non-U.S. tax
returns required to have been filed by it and has paid or caused to be paid all
taxes (whether or not shown in such tax returns) and satisfied all of its
withholding tax obligations, except (i) taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower shall have set aside
on its books adequate reserves in accordance with GAAP or (ii) where such
failure to file or pay would not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.12 No Material Misstatements.  No statement, information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
syndication or negotiation of this Agreement or any other Loan Document or
included herein or therein or delivered pursuant hereto or thereto contained,
contains, or will contain any material misstatement of fact or intentionally
omitted, omits, or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were,
are, or will be made, not misleading.
 
SECTION 3.13 Employee Benefit Plans.
 
(a) Each Plan is in compliance with ERISA, except for such noncompliance that
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect.
 
(b) No Plan has an accumulated or waived funding deficiency within the meaning
of Section 412 or Section 418B of the Code and no failure to satisfy the minimum
funding standard under Section 412 of the Code has occurred, whether or not
waived, with respect to any Plan, except for any such deficiency or failure that
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect.
 
 
44

--------------------------------------------------------------------------------

 
(c) No proceedings have been instituted to terminate any Plan, except for such
proceedings where the termination of a Plan has not resulted, and could not
reasonably be expected to result, in a Material Adverse Effect.
 
(d) Neither the Borrower nor any Subsidiary or ERISA Affiliate has incurred any
liability to or on account of a Plan under ERISA (other than obligations to make
contributions in accordance with such Plan), and no condition exists which
presents a material risk to the Borrower or any Subsidiary of incurring such a
liability, except for such liabilities that have not resulted, and could not
reasonably be expected to result, in a Material Adverse Effect.
 
SECTION 3.14 Insurance.  Each of the Borrower and the Principal Subsidiaries
maintains insurance with financially sound and reputable insurers, or
self-insurance, with respect to its properties and business against loss or
damage of the kind customarily insured against by reputable companies in the
same or similar business and of such types and in such amounts (with such
deductible amounts) as is customary for such companies under similar
circumstances.
 
ARTICLE IV  
 
CONDITIONS
 
SECTION 4.01 Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) Executed Counterparts.  The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b) Opinion of General Counsel to the Borrower.  The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of Andrew D. Crain, Esq., General
Counsel to the Borrower, substantially in the form of Exhibit B, and covering
such other matters relating to the Borrower, this Agreement or the Transactions
as the Administrative Agent shall reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).
 
(c) Opinion of Special New York Counsel to the Borrower.  The Administrative
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Jones Day,
special New York Counsel to the Borrower, substantially in the form of
Exhibit C, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request (and the Borrower hereby instructs such counsel to deliver such opinion
to the Lenders and the Administrative Agent).
 
 
45

--------------------------------------------------------------------------------

 
(d) Corporate Documents.  The Administrative Agent shall have received, in form
and substance reasonably satisfactory to it, such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and the authorization
of the Transactions.
 
(e) Officer’s Certificate.  The Administrative Agent shall have received, in
form and substance reasonably satisfactory to it, a certificate, dated the
Effective Date and signed by an officer of the Borrower, confirming that as of
the Effective Date (i) the representations and warranties of the Borrower set
forth in this Agreement and in the other Loan Documents are true and correct in
all material respects and (ii) no Default shall have occurred and be continuing.
 
(f) Fees.  The Administrative Agent and the Lenders shall have received payment
of all fees as the Borrower shall have agreed to pay to the Administrative Agent
or any Lender in connection herewith, including the reasonable fees and expenses
of Cahill Gordon & Reindel llp, special New York counsel to JPMorgan Chase Bank,
N.A., in connection with the negotiation, preparation, execution and delivery of
this Agreement and the other Loan Documents and the extensions of credit
hereunder (to the extent that statements in reasonable detail for such fees and
expenses have been delivered to the Borrower).
 
(g) Termination of Existing Credit Agreement.  The Administrative Agent shall
have received evidence that the principal of and interest on the loans under,
and all other amounts owing under or in respect of, the Existing Credit
Agreement shall have been (or shall simultaneously be) paid in full and all
commitments to extend credit thereunder of any lender thereunder shall have been
terminated, in each case in a manner reasonably satisfactory to the
Administrative Agent.
 
(h) PATRIOT Act.  The Administrative Agent shall have received all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the USA PATRIOT Act that has been requested at least five
Business Days prior to the Effective Date.
 
SECTION 4.02 Each Credit Event.  The obligation of each Lender to make any Loan,
including any Loans on the date hereof (but not a conversion or continuation of
Loans that does not increase the principal amount of such Loans), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:
 
(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Loan or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date); and
 
 
46

--------------------------------------------------------------------------------

 
(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance or amendment increasing the amount of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.
 
ARTICLE V


AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees with the Administrative Agent, the Issuing
Bank and each Lender that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid, or any Letter of
Credit shall remain outstanding, the Borrower will:
 
SECTION 5.01 Existence; Businesses and Properties.
 
(a) Preserve and maintain, cause each of the Principal Subsidiaries to preserve
and maintain, and cause each other Subsidiary to preserve and maintain (where
the failure by any such other Subsidiary to so preserve and maintain would
likely result in a Material Adverse Effect), its corporate existence, rights and
franchises, except in connection with an Asset Exchange, provided that the
corporate existence of any Principal Subsidiary may be terminated if such
termination is not disadvantageous to the Administrative Agent or any Lender;
 
(b) continue to own (directly or indirectly) all of the outstanding shares of
common stock of each Principal Subsidiary, except in connection with an Asset
Exchange;
 
(c) comply, and cause each of the Subsidiaries to comply, in all material
respects, with all applicable laws, rules, regulations and orders, including all
Environmental Laws;
 
(d) pay, and cause each of the Subsidiaries to pay, before any such amounts
become delinquent, (i) all Taxes imposed upon it or upon its property, and (ii)
all claims (including claims for labor, materials, supplies, or services) which
might, if unpaid, become a Lien upon its property, unless, in each case, the
validity or amount thereof is being disputed in good faith, and the Borrower has
maintained adequate reserves with respect thereto, or where the failure to so
pay would be reasonably expected to cause a Material Adverse Effect;
 
 
47

--------------------------------------------------------------------------------

 
(e) keep, and cause each of the Subsidiaries to keep, proper books of record and
account, containing complete and accurate entries of all financial and business
transactions of the Borrower and such Subsidiary in all material respects;
 
(f) continue to carry on, and cause each Principal Subsidiary to continue to
carry on, substantially the same type of business as the Borrower or such
Principal Subsidiary conducted as of the date hereof and business reasonably
related or complementary thereto or a reasonable extension thereof, except for
changes in such business that result from an Asset Exchange; and
 
(g) maintain or cause to be maintained insurance with financially sound and
reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;
 
provided that the foregoing shall not limit the right of the Borrower or any of
its Subsidiaries to engage in any transaction not otherwise prohibited by
Section 6.02, 6.03 or 6.04.
 
SECTION 5.02 Financial Statements, Reports, Etc.  In the case of the Borrower,
furnish to the Administrative Agent for distribution to the Lenders:
 
(a) as soon as available and in any event within 110 days after the end of each
fiscal year, consolidated balance sheets and the related statements of income
and cash flows of the Borrower and its Subsidiaries (the Borrower and its
Subsidiaries being collectively referred to as the “Companies”) as of the close
of such fiscal year (which requirement shall be deemed satisfied by the delivery
of the Borrower’s Annual Report on Form 10-K (or any successor form) for such
year), all audited by KPMG LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied;
 
(b) within 65 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the first fiscal quarter of 2013),
consolidated balance sheets and related statements of income and cash flows of
the Companies as of the close of such fiscal quarter and the then elapsed
portion of the fiscal year (which requirement shall be deemed satisfied by the
delivery of the Borrower’s Quarterly Report on Form 10-Q (or any successor form)
for such quarter), each certified by a Financial Officer as fairly presenting in
all material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied,
subject to the absence of footnotes and normal year-end audit adjustments;
 
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) of this Section 5.02, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (ii) setting forth reasonably detailed
calculations (including with respect to any pro forma effect given to a Material
Transaction) demonstrating compliance with Section 6.07 as of the last day of
the most recent fiscal quarter covered by such financial statements;
 
 
48

--------------------------------------------------------------------------------

 
(d) promptly upon the mailing or filing thereof, copies of all financial
statements, reports and proxy statements mailed to the Borrower’s public
shareholders, and copies of all registration statements (other than those on
Form S-8) and Form 8-K’s (to the extent that such Form 8-K’s disclose actual or
potential adverse developments with respect to the Borrower or any of its
Subsidiaries that constitute, or could reasonably be anticipated to constitute,
a Material Adverse Effect) filed with the Securities and Exchange Commission (or
any successor thereto) or any national securities exchange;
 
(e) promptly after (i) the occurrence thereof, notice of any ERISA Termination
Event or “prohibited transaction”, as such term is defined in Section 4975 of
the Code, with respect to any Plan that results, or could reasonably be
anticipated to result, in a Material Adverse Effect, which notice shall specify
the nature thereof and the Borrower’s proposed response thereto, and (ii) actual
knowledge thereof, copies of any notice of PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan; and
 
(f) promptly, from time to time, such other information, regarding its
operations, business affairs and financial condition, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
 
Documents required to be delivered pursuant to Section 5.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission (or any successor thereto)) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto at www.frontier.com; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
 
49

--------------------------------------------------------------------------------

 
SECTION 5.03 Litigation and Other Notices.  Furnish to the Administrative Agent
for distribution to the Lenders prompt written notice of the following upon any
Financial Officer of the Borrower becoming aware thereof:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
 
(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
of the Subsidiaries which is reasonably likely to be adversely determined and
which, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and
 
(c) any development with respect to the Borrower or any Subsidiary that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
 
SECTION 5.04 Maintaining Records.  Maintain all financial records in accordance
with GAAP and, upon reasonable notice, permit the Administrative Agent and each
Lender to visit and inspect the financial records of the Borrower at reasonable
times and to make extracts from and copies of such financial records, and permit
any representatives designated by the Administrative Agent or any Lender to
discuss the affairs, finances and condition of the Borrower with the appropriate
officers thereof and, with the Borrower’s consent (which shall not be
unreasonably withheld), the independent accountants therefor; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 5.04 and
the Administrative Agent shall not exercise such rights more than once during
any calendar year; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing, upon reasonable notice
and as often as reasonably requested, at any time during normal business hours.
 
SECTION 5.05 Use of Proceeds.  Use the proceeds of the Loans only for general
corporate purposes, including working capital and Securitization Transactions
permitted hereunder as well as one or more acquisitions or Asset Exchanges;
provided that no such proceeds shall be used (i) to make any Restricted Payment,
or (ii) directly or indirectly in connection with any Hostile Acquisition.
 
ARTICLE VI 
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees with each Lender, the Issuing Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid or any Letter of
Credit shall remain outstanding, it will not:
 
 
50

--------------------------------------------------------------------------------

 
SECTION 6.01 Liens; Restrictions on Sales of Receivables.  Create, incur,
assume, or suffer to exist, or permit any of the Subsidiaries to create, incur,
assume, or suffer to exist, any Lien on any of its property now owned or
hereafter acquired to secure any Indebtedness of the Borrower or any such
Subsidiary, or sell or assign any accounts receivable (other than in the
ordinary course of business), other than:  (a) Liens listed on Schedule 2;
(b) pledges or deposits to secure the utility obligations of the Borrower
incurred in the ordinary course of business; (c) Liens upon or in property now
owned or hereafter acquired to secure Indebtedness incurred (i) solely for the
purpose of financing the acquisition, construction or improvement of such
property, provided that such Indebtedness shall not exceed the fair market value
of the property being acquired, constructed or improved or (ii) to refinance,
refund, renew or extend any Indebtedness described in subclause (i) that does
not increase the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expense in
connection with such refinancing, refunding, renewal or extension so long as the
Liens securing such Indebtedness shall be limited to all or part of the same
property that secured the Indebtedness refinanced, refunded, renewed or
extended; (d) Liens on the assets of any Person merged or consolidated with or
into (in accordance with Section 6.04) or acquired by the Borrower or any
Subsidiary that were in effect at the time of such merger, consolidation or
acquisition; (e) Liens for taxes, assessments and governmental charges or
levies, which are not yet due or are which are being contested in good faith by
appropriate proceedings; (f) Liens securing Indebtedness of the Borrower or any
Subsidiary to the Rural Electrification Administration or the Rural Utilities
Service (or any successor to any such agency) in an aggregate principal amount
outstanding at any time not to exceed $25,000,000; (g) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s or other like
Liens arising in the ordinary course of business relating to obligations not
overdue for a period of more than 60 days or which are bonded or being contested
in good faith by appropriate proceedings; (h) pledges or deposits in connection
with workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (i) Liens or deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (j) easements, rights of way, restrictions and
other encumbrances incurred which, in the aggregate, do not materially interfere
with the ordinary conduct of business; (k) restrictions by Governmental
Authorities on the operations, business or assets of the Borrower or its
Subsidiaries that are customary in the Borrower’s and its Subsidiaries’
businesses; (l) sales of accounts receivable pursuant to, and Liens existing or
deemed to exist in connection with, any Securitization Transactions, provided
that the aggregate amount of all such Securitization Transactions shall not at
any time exceed $150,000,000; and (m) other Liens securing Indebtedness in an
aggregate principal amount, when aggregated, without duplication, with the
amount of Indebtedness of Subsidiaries outstanding pursuant to Section
6.08(iii), not to exceed $250,000,000 at any one time outstanding; provided that
the Borrower or any Subsidiary may create, incur, assume or suffer to exist
other Liens (in addition to Liens excepted by the foregoing clauses (a) through
(m)) on its assets so long as (i) such Liens equally and ratably secure the
Obligations pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and (ii) at the time of any incurrence
of Indebtedness secured by Liens in reliance on this proviso, the aggregate
principal amount of all such Indebtedness incurred in reliance on this proviso
(including the Obligations), when aggregated, without duplication, with the
amount of Indebtedness of Subsidiaries outstanding pursuant to Section 6.08
(other than clauses (i) through (iv) of Section 6.08), shall not exceed the
Maximum Priority Amount at such time.
 
 
51

--------------------------------------------------------------------------------

 
SECTION 6.02 Ownership of the Principal Subsidiaries.  Sell, assign, pledge, or
otherwise transfer or dispose of any shares of common stock, voting stock, or
stock convertible into voting or common stock of any Principal Subsidiary,
except (a) to another Subsidiary or (b) in connection with an Asset Exchange;
provided that the Borrower may pledge any shares of common stock, voting stock,
or stock convertible into voting or common stock of any Principal Subsidiary so
long as such pledge equally and ratably secures the Obligations pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent.
 
SECTION 6.03 Asset Sales.  Except in connection with an Asset Exchange, sell or
permit any Principal Subsidiary to sell, assign, or otherwise dispose of
telecommunications assets (whether in one transaction or a series of
transactions), if the net, after-tax proceeds thereof are used by the Borrower
or any Subsidiary to prepay (other than a mandatory prepayment in accordance
with the terms of the applicable governing documents, including pursuant to any
put provision) Indebtedness incurred after the date hereof which Indebtedness
has a maturity later than the Commitment Termination Date (other than bridge or
other financings incurred in connection with an asset purchase or sale,
including acquisition indebtedness or indebtedness of an acquired entity or
indebtedness incurred to refinance indebtedness outstanding as of the date
hereof).
 
SECTION 6.04 Mergers.  Merge or consolidate with, or sell, assign, lease, or
otherwise dispose of (whether in one transaction or a series of transactions)
all or substantially all of its assets (whether now owned or hereafter
acquired), except in connection with an Asset Exchange, to any Person, or permit
any Principal Subsidiary to do so, except that any Subsidiary may merge into or,
subject to Section 6.03, transfer assets to the Borrower or any other Subsidiary
and the Borrower may merge with any Person; provided that, immediately
thereafter and after giving effect thereto, no event shall occur or be
continuing which constitutes an Event of Default or a Default and, in the case
of any such merger to which the Borrower is a party, either the Borrower is the
surviving corporation or the surviving entity (if not the Borrower) has a
consolidated net worth (as determined in accordance with GAAP) immediately
subsequent to such merger at least equal to the Consolidated Net Worth of the
Borrower immediately prior to such merger and expressly assumes the obligations
of the Borrower hereunder; provided that, notwithstanding the foregoing, the
Borrower and any of the Principal Subsidiaries may sell assets in the ordinary
course of its business and may sell or otherwise dispose of worn out or obsolete
equipment on a basis consistent with good business practices.
 
SECTION 6.05 Restrictions on Dividends.
 
(a) Enter into or permit any Principal Subsidiary to enter into any contract or
agreement (other than with a governmental regulatory authority having
jurisdiction over the Borrower or such Principal Subsidiary) restricting the
ability of such Principal Subsidiary to pay dividends or make distributions to
the Borrower in any manner that would impair the ability of the Borrower to meet
its present and future obligations hereunder.
 
 
52

--------------------------------------------------------------------------------

 
(b) In the case of the Borrower only, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, in each case if any Event of Default has occurred and is continuing at the
time of such action or will result therefrom (but excluding the payment of
dividends declared and announced by the Board of Directors at a time when no
Event of Default existed).
 
SECTION 6.06 Transactions with Affiliates.  Except in connection with an Asset
Exchange, sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (or permit any of its Subsidiaries to do any of the
foregoing), except that as long as no Default or Event of Default shall have
occurred and be continuing, the Borrower or any Subsidiary may engage in any of
the foregoing transactions (i) on terms and conditions not less favorable to the
Borrower or such Subsidiary than could reasonably be expected to be obtained on
an arm’s-length basis from unrelated third parties, (ii) as otherwise may be
required by any Federal or state Governmental Authority, (iii) so long as such
transactions are not materially disadvantageous to the Borrower or (iv) so long
as such transactions are solely among the Borrower and/or one or more of its
Subsidiaries.
 
SECTION 6.07 Financial Ratio.  Permit the Leverage Ratio as of the last day of
any fiscal quarter to be greater than 4.5 to 1.0.
 
SECTION 6.08 Subsidiary Indebtedness.  Permit any Subsidiary to enter into,
directly or indirectly, issue, incur, assume or Guarantee any Indebtedness
unless (a) the Obligations are Guaranteed by such Subsidiary on a pari passu
basis pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and (b) at the time of any incurrence of such
Indebtedness, the aggregate principal amount of such Indebtedness of
Subsidiaries (including any Guarantee of the Obligations but excluding
Indebtedness permitted by clauses (i) through (iv) below), when aggregated with
the principal amount of Indebtedness secured by Liens in reliance on the final
proviso to Section 6.01, shall not exceed the Maximum Priority Amount at such
time, except (i) Indebtedness in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such Indebtedness was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower
(and any refinancing, refunding, renewal or extension of such Indebtedness that
does not increase the principal amount thereof except by the amount of accrued
and unpaid interest and premium thereon and reasonable fees and expenses in
connection with such refinancing, refunding, renewal or extension), (ii) any
Indebtedness in effect as of the Effective Date that is listed on Schedule 3
(and any refinancing, refunding, renewal or extension of such Indebtedness that
does not increase the principal amount thereof except by the amount of accrued
and unpaid interest and premium thereon and reasonable fees and expenses in
connection with such refinancing, refunding, renewal or extension), (iii)
additional Indebtedness, when aggregated, without duplication, with the
principal amount of Indebtedness secured by Liens in reliance on Section
6.01(m), not to exceed $250,000,000 at any one time outstanding and (iv)
Indebtedness of a Subsidiary to the Borrower or another Subsidiary.
 
 
53

--------------------------------------------------------------------------------

 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (after giving effect to ABR Loans made pursuant to
Section 2.04(e)), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(f) or Section 5.05 or in Article VI;
 
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after the earlier to occur of (i)
the Borrower obtaining knowledge thereof and (ii) the date that notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
 
(f) the Borrower or any Principal Subsidiary shall fail to make any payment of
any amount in respect of Indebtedness in an aggregate principal amount of
$100,000,000 or more, when and as the same shall become due and payable after
giving effect to any applicable grace periods;
 
(g) any breach by the Borrower or any of its Principal Subsidiaries of any
agreement or instrument relating to Indebtedness occurs that results in any
Indebtedness of any one or more of the Borrower and its Principal Subsidiaries
in an aggregate principal amount exceeding $100,000,000 becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
such Indebtedness or any trustee or agent on its or their behalf to cause any
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, in each case
after giving effect to any applicable grace period; or, as a result of any such
breach, any such Indebtedness shall be required to be prepaid (other than by a
regularly scheduled required prepayment, pursuant to any put right (or similar
right) of the holder thereof, or by the exercise by the Borrower or any
Principal Subsidiary of its right to make a voluntary prepayment) in whole or in
part prior to its stated maturity; or there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Principal Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which the Borrower or any Principal Subsidiary is an Affected
Party (as defined in such Swap Contract) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $100,000,000; provided that this clause (g) shall not apply to any
Indebtedness that becomes due as a result of a voluntary redemption or repayment
of such Indebtedness effected in accordance with the terms of the agreement
governing such Indebtedness and which is not prohibited by this Agreement;
 
 
54

--------------------------------------------------------------------------------

 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Principal Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Principal Subsidiaries or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for a
period of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(i) the Borrower or any of its Principal Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal or state bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Principal Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;
 
 
55

--------------------------------------------------------------------------------

 
(k) a Plan shall fail to maintain the minimum funding standard required by
Section 412(a) of the Code for any plan year or a waiver of such standard is
sought or granted under Section 412(c), or a Plan is or shall have been
terminated or the subject of termination proceedings under ERISA, or the
Borrower or an ERISA Affiliate has incurred a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall
result from any such event or events a Material Adverse Effect; or
 
(l) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require that the Borrower cash collaterize the LC Exposure pursuant to
Section 2.04(k); and in case of any event with respect to the Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable and the Borrower shall
automatically be required to provide such cash collateral, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
 
ARTICLE VIII
 
AGENCY
 
SECTION 8.01 Administrative Agent.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Bank, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions
except with respect to a successor Administrative Agent.
 
 
56

--------------------------------------------------------------------------------

 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers and obligations in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
The Administrative Agent shall not have any duties or obligations in its
capacity as such except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its opinion or
the opinion of its counsel, may expose the Administrative Agent to liability or
that is contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable to the Lenders or Issuing Bank for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Section 9.02) or (ii) in
the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.
 
The Administrative Agent shall not be responsible to the Lenders or Issuing Bank
for or have any duty to the Lenders or Issuing Bank to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance by any other party
hereto of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
57

--------------------------------------------------------------------------------

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York and which shall be reasonably
acceptable to the Borrower.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
 
58

--------------------------------------------------------------------------------

 
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents.
 
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax.  Without limiting or expanding the provisions of Section 2.14,
each Lender (including any Issuing Bank for purposes of this paragraph) shall,
and does hereby, indemnify the Administrative Agent against, and shall make
payable in respect thereof within 30 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax
ineffective).  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this paragraph.  The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
 
 
59

--------------------------------------------------------------------------------

 
SECTION 8.02 Bookrunners, Etc..  Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01 Notices.
 
(a) Notices Generally.  Except as provided in paragraph (b) below, all notices,
requests, demands and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier, as follows:
 
(i) if to the Borrower, to it at Frontier Communications Corporation, 3 High
Ridge Park, Stamford, Connecticut 06905, Attention of Treasurer (Telecopier No.
203-614-4602; Telephone No. 203-614-5708; Electronic
Mail:  robert.starr@ftr.com), with a copy to Frontier Communications
Corporation, 3 High Ridge Park, Stamford, Connecticut 06905, Attention of
General Counsel (Telecopier No. 203-614-4651; Telephone No. 203-614-5110;
Electronic Mail:  andrew.crain@ftr.com);
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N. A., 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107,
Attention of Dimple Patel (Telecopier No. 302-634-3301; Telephone No.
302-634-4154; Electronic Mail: Dimple.X.Patel@jpmorgan.com);
 
(iii)  if to JPMorgan Chase Bank, N.A., as Issuing Bank, to JPMorgan Chase Bank,
N. A., 10420 Highland Manor Drive, Floor 4, Tampa, FL 33610, Attention of Letter
of Credit Department (Telecopier No. 813-432-5162; Telephone No. 813-432-6339;
Electronic Mail: James.Alonzo@jpmchase.com); and
 
(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
 
60

--------------------------------------------------------------------------------

 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).
 
SECTION 9.02 Waivers; Amendments.
 
(a) No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
 
61

--------------------------------------------------------------------------------

 
(b) Amendments.  Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall
 
(i) increase the Commitment of any Lender without the written consent of such
Lender,
 
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender adversely affected thereby,
 
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,
 
(iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby (other than to extend the Commitment
Termination Date applicable to the Loans and Commitments of consenting Lenders
and to compensate such Lenders for consenting to such extension; provided that
(x) no amendment permitted by this parenthetical shall reduce the amount of or
defer any payment of principal, interest or fees to non-extending Lenders or
otherwise adversely affect the rights of non-extending Lenders under this
Agreement and (y) the opportunity to agree to such extension and receive such
compensation shall be offered on equal terms to all the Lenders), without the
written consent of each Lender, or
 
(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
 
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder (including pursuant to Section 2.17) without the prior written consent
of the Administrative Agent or the Issuing Bank, as the case may be.
 
Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any increase in
aggregate Commitments hereunder in a manner consistent with Section 2.07(e).
 
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable documented
(in reasonable detail) out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of a single counsel selected by the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
documented (in reasonable detail) out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
documented (in reasonable detail) out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (including the fees,
charges and disbursements of a single counsel and, if necessary, a single local
counsel in each applicable jurisdiction for the Administrative Agent, the
Issuing Bank and the Lenders, in each case, selected by the Administrative
Agent) (A) in connection with any amendments, modifications or waivers of the
provisions of this Agreement or of the other Loan Documents or (B) in connection
with the enforcement or protection of its rights (x) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (y) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
 
62

--------------------------------------------------------------------------------

 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Joint Lead Arranger, the
Syndication Agent, each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of a single counsel and, if necessary, a single local
counsel in each applicable jurisdiction for the Indemnitees, in each case,
selected by the Administrative Agent (plus one additional counsel in the event
of a conflict)), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from a claim brought by the Borrower against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or the Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
the Issuing Bank or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Issuing Bank
in connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are several obligations.
 
 
63

--------------------------------------------------------------------------------

 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.
 
SECTION 9.04 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, the Issuing Bank,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Person; provided that any such assignment shall be subject to the
following conditions:
 
 
64

--------------------------------------------------------------------------------

 
(i) Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required except in the case of an assignment by a
Lender to an Affiliate of such Lender; and
 
(C) the consent of the Issuing Bank shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required to be delivered under Section 2.14(e).
 
 
65

--------------------------------------------------------------------------------

 
(v) No Assignment to the Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.13 and Section 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
 
 
66

--------------------------------------------------------------------------------

 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.02(b) that
affects such Participant.  Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.13 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Sections 2.12, 2.14 and 9.08 (subject to the requirements of those Sections,
including the requirements described in Section 2.14(e), and limitations
thereof) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amount of (and stated interest on) each Participant’s interest
in the Loans held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of the participation in question for all purposes of this Agreement,
notwithstanding notice to the contrary.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 2.12 and Section 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of  Section 2.12, Section 2.13, Section 2.14 and
Section 9.03 shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
 
67

--------------------------------------------------------------------------------

 
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page to this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
(b) Electronic Execution of Assignments.  The words “execution”, “signed”,
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have.  Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
 
68

--------------------------------------------------------------------------------

 
SECTION 9.09 Governing Law; Jurisdiction; Etc.
 
(a) Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
 
(b) Submission to Jurisdiction.  The parties hereto irrevocably and
unconditionally submit, for themselves and their property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.
 
(c) Waiver of Venue.  The parties hereto irrevocably and unconditionally waive,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
 
SECTION 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
69

--------------------------------------------------------------------------------

 
SECTION 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) (and, in the case of any non-ordinary course disclosure under
this clause (b), the disclosing party shall use its reasonable efforts to inform
the Borrower thereof prior to any such disclosure and, in any event, shall
promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
disclosing party shall use its reasonable efforts to inform the Borrower thereof
prior to any such disclosure and, in any event, shall promptly inform the
Borrower thereof, in each case to the extent legally permitted to do so), (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Issuing Bank or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
70

--------------------------------------------------------------------------------

 
SECTION 9.13 USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.
 

 
71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
FRONTIER COMMUNICATIONS CORPORATION
 
 


 
 
By:     /s/ John M.
Jureller                                                                
                       Name:  John M. Jureller
                       Title:    Executive Vice President and Chief Financial
Officer
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A.,
 
 
    as Administrative Agent
 
 


 
 
By:     /s/ Robert D. Bryant                  
                       Name:  Robert D. Bryant
                       Title:    Vice President
 



 
 

--------------------------------------------------------------------------------

 

 
LENDERS
 
 


 
 
JPMORGAN CHASE BANK, N.A.
 
 


 
 
By:      /s/ Robert D. Bryant                       
                       Name:  Robert D. Bryant
                       Title:    Vice President
 

 
 

--------------------------------------------------------------------------------

 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 


 
 
By:     /s/ Judy Smith                                
                       Name:  Judy Smith
                       Title:    Authorized Signatory
 
 
By:     /s/ Michael D'Onofrio                      
                       Name:  Michael D'Onofrio
                       Title:    Authorized Signatory
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A.
 
 


 
 
By:     /s/ Lisa M. Webster                        
                       Name:  Lisa M. Webster
                       Title:    Director
 

 
 

--------------------------------------------------------------------------------

 

 
BARCLAYS BANK PLC
 
 


 
 
By:     /s/ Nicholas Versandi                              
                       Name:  Nicholas Versandi
                       Title:    Assistant Vice President
 

 
 

--------------------------------------------------------------------------------

 

 
CITIBANK, N.A.
 
 


 
 
By:     /s/ Keith Lukasavich                         
                       Name:   Keith Lukasavich
                       Title:     Vice President
 

 
 

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 


 
 
By:     /s/ Yvonne Tilden                               
                       Name:  YvonneTilden
                       Title:     Director
 


 
 
By:      /s/ Andrew Neumeler                       
                       Name:  Andrew Neumeler
                       Title:    Managing Director
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 


 
 
By:     /s/ Sherrese Clarke                                
                       Name:  Sherrese Clarke
                       Title:    Authorized Signatory
 

 
 

--------------------------------------------------------------------------------

 

 
MORGAN STANLEY BANK, N.A.
 
 


 
 
By:     /s/ Sherrese Clarke                              
                       Name:  Sherrese Clarke
                       Title:    Executive Director
 

 
 

--------------------------------------------------------------------------------

 

 
THE ROYAL BANK OF SCOTLAND PLC
 
 


 
 
By:    /s/ Alex Daw                                 
                      Name:  Alex Daw
                      Title:    Director
 
 


 
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


Commitments
 
Name of Lender
Commitment ($)
   
JPMorgan Chase Bank, N.A.
$109,756,097.59
Credit Suisse AG, Cayman Islands Branch
$91,463,414.63
Bank of America, N.A.
$91,463,414.63
Barclays Bank PLC
$91,463,414.63
Citibank, N.A.
$91,463,414.63
Deutsche Bank AG New York Branch
$91,463,414.63
Morgan Stanley Senior Funding, Inc.
$41,463,414.63
Morgan Stanley Bank, N.A.
$50,000,000.00
The Royal Bank of Scotland plc
$91,463,414.63
   
Total
$750,000,000.00




Schedule 1 to Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
Liens
 


 
As of March 31, 2013
 
($ in Thousands)
 
The interest of any vendor or lessor under any capital lease related to any
asset listed or described below.  (Note that the Book Liability noted below is
included in Subsidiary Indebtedness Schedule 3.)
 
ASSET DESCRIPTION
 NET
BOOK VALUE
 
 BOOK LIABILITY
 
Properties located at 100 Communications Drive, Sun Prairie, WI; Country Club
Road, Dallas, PA; 6430 Oakbrook Parkway, Fort Wayne, IN and 8001 West Jefferson
Blvd, Fort Wayne, IN that were contributed in 2011 by Subsidiaries to limited
liability companies owned by the Frontier Pension Plan*
$     43,161
 
$          57,149
Office Building Lease – Everett,  WA
      18,810
 
    19,318
NESC Fiber Lease – Sturgeon Lake to Cromwell, MN
        6,904
 
     6,975
QWEST Fiber Lease - Sacramento  to Redding, CA
        2,342
 
                     -
ELI OC48 Fiber Lease – Kingman to Phoenix, AZ
      2,114
 
                   -
Fiber Lease - Beaverton, OR
           350
 
                     -
Fiber Lease - Gresham, OR
           350
 
                     -
Zayo Networks Fiber Lease - Tualtin, OR to Woodland, WA
           300
 
                     -
Fiber Lease - Central Office 330 NE 5TH Camas, WA
           204
 
                     -
WIFI Fiber Lease - Seattle, WA
           204
 
                     -
Zayo Networks Fiber Lease - Tualtin, OR  to Stafford, OR
           174
 
                             -
360 Networks Fiber Lease – Anderson to Palo Cedro, CA
           167
 
                     -
Sunesys Fiber Lease, Plymouth Meeting, PA To Switch
           115
 
                     -
Sunesys 2 Fiber Lease - Plymouth Meeting, PA
           114
 
                     -
Fiber Ring - Plymouth Meeting, PA (401N TO 2400MK)
           112
 
                     -
Fiber Lease - Norristown to Plymouth Meeting, PA
             50
 
                     -
       
                                        Total
 $    75,471
 
 $ 83,442
       

*Title to the assets described as contributed to the Frontier Communications
Pension Plan was deeded to the respective limited liability companies but are
treated, under the relevant accounting literature, as financing leases on the
balance sheet of the Borrower.
 

Schedule 2 to Credit Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
Subsidiary Indebtedness




As of March 31, 2013
   
($ in Thousands)
 
Frontier Indebtedness
   
Citizens Rural Company Rural
     
FFB 6.052% due Jan. 3, 2028
$    3,136
   
FFB 6.206% due Jan. 3, 2028
     6,090
         
Total Frontier Subsidiary Indebtedness
     $    9,226
       
Spinco Assumed Indebtedness
   
Verizon North Inc.
     
6.73% Debentures, Series G, due Feb. 15, 2028
 $200,000
         
Verizon West Virginia Inc.
     
8.40% Debentures due Oct. 15, 2029
   50,000
                       Total Assumed Spinco Subsidiary Indebtedness  $250,000  
     
Capital Lease Obligations
     
Citizens Telecommunications Company of Minnesota, LLC
   
NESC Minnesota (fiber ring)
     $    6,975
 
Frontier Communications Northwest Inc.
   
1800 41st, Everett, Washington
   19,318
       
Total Capital Lease Obligations
 $  26,293
       
Finance  Lease Obligations
   
Obligations in connection with the contributions in 2011 to limited liability
companies owned by the Frontier Communications Pension Plan made by Frontier
North Inc., Commonwealth Telephone Company LLC and  Frontier Communications
Corporation Corporate Services Inc., and consisting of properties located at 100
Communications Drive, Sun Prairie, WI;  Country Club Road, Dallas PA; 6430
Oakbrook Parkway, Fort Wayne Indiana and 8001 West Jefferson Blvd, Fort Wayne,
Indiana
 $   57,149
       
Total Finance Lease Obligations
$   57,149
     
Total Subsidiary Indebtedness
$ 342,668

 
Schedule 3 to Credit Agreement

 
 